Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered February 8, 1983, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
When there are inconsistencies in the testimony of prosecution witnesses, questions of credibility and the weight to be accorded such testimony are for the trier of fact to resolve (see, People v Gruttola, 43 NY2d 116; People v Leonard, 106 AD2d 470). Further, the jury has broad discretion to accept or reject any or all of the expert testimony (see, People v Abreu, 114 AD2d 853).
In the instant case, viewing the evidence in the light most favorable to the People, as we must, sufficient evidence was adduced to prove the defendant’s guilt beyond a reasonable doubt. The jury might rationally have accepted the testimony of the eyewitnesses and rejected the opinion of the medical examiner or accepted the medical examiner’s testimony and concluded that the eyewitnesses were mistaken when they identified the weapon in the defendant’s possession as an ice pick. In these circumstances, there is no reason to disturb the jury’s determination. Mollen, P. J., Lazer, Thompson and Bracken, JJ., concur.